ORDER

PER CURIAM.
Carol Sanders (Employee) appeals from the award by the Labor and Industrial Relations Commission entered in favor of Vi-Jon Laboratories, Inc. (Employer), denying her claim for compensation. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. An extended opinion would have no precedential value. We affirm the award pursuant to Rule 84.16(b).